Title: From George Washington to Henry Knox, 21 May 1792
From: Washington, George
To: Knox, Henry



Dear Sir,
Mount Vernon, May 21st 1792.

I have received your letters of the 12th & 15th insts. with their enclosures. From the tenor of Mr Seagrove’s letter I am in hopes that the business of running the line &c. will be amicably accomplished, notwithstanding the unfavorable curcumstances which have occurred. When I passed through George Town, Mr Ellicot informed me that a letter from his brother, dated at the Rock Landing the 19th of April, gave unfavourable intelligence of the business—that two Indians having been detected in Stealing horses at Green Court-House, one was killed, and the other so severely whipped as to have died in consequence of it—that a party of the Cowettas (to whose tribe these Indians belonged) had taken revenge by killing two white men—that the Chiefs of the Nation had sent Orders to the Rock landing for such of the Indians as might have assembled there to return home, and that a party which had arrived at that place had actually gone back—and further observd, that from the appearance of things he did not beleive the line would be run.
The letter from Mr Seagrove being dated two days after that from Ellicot and giving a more favorable complexion to the matter than his, I am in hopes that our affairs in that quarter will yet come to an amicable & mutually agreeable conclusion.
I am pleased with the intelligence contained in your letter of the 15th with respect to the information received from Governor Blount and from Major Hamtramck. I trust that the arrival of the Bloody fellow & other Cherokees in their nation will have been attended with good effects towards the interest of the United States.
I most sincerely hope that the communications from Major Hamtramck may be a prelude to a general peace with the hostile Indians, and I cannot help thinking that it carries with it that appearance.

I intend setting out for Philadelphia on Thursday next—shall stop one day in George Town, and proceed on from thence as expeditiously as my horses (some of which got foundered & lame on the journey to this place & have not yet recovered) will permit me to do. With sincere regard I am Dear Sir Your Affect. & Obet St.
